TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 25, 2022



                                      NO. 03-20-00391-CV


   Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,
                  Attorney General of the State of Texas, Appellants

                                                 v.

                         Black, Mann, and Graham, L.L.P., Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
           REVERSED AND RENDERED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on June 1, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment

that Black, Mann, and Graham, L.L.P. take nothing. The appellee shall pay all costs relating to

this appeal, both in this Court and in the court below.